Citation Nr: 0305483	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by dizziness and imbalance, secondary to 
service-connected left ear otitis media.

2.  Entitlement to a compensable evaluation for left ear 
otitis media with hearing loss prior to October 7, 1998, and 
entitlement to a rating in excess of 10 percent for left ear 
otitis media from October 7, 1998.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to May 
1943.  The veteran also had an earlier unverified period of 
service with a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
compensable rating for otitis media of the left ear, with 
hearing loss.  This matter further comes before the Board 
from a November 1999 rating decision in which the RO denied 
service connection for dizziness and imbalance, claimed as 
due to otitis media of the left ear.  In March 2001, the 
Board remanded the veteran's appeal for further evidentiary 
development.  In June 2002, the RO recharacterized the 
veteran's left ear disability as left ear otitis media, left 
ear hearing loss, and tinnitus.  Thereafter, the RO granted 
the veteran a 10 percent rating for left ear otitis media 
effective from October 7, 1998, a separate 10 percent rating 
for tinnitus effective from June 10, 1999, and a 
noncompensable rating for the left ear hearing loss effective 
from October 7, 1998.  The issues on appeal are as 
characterized of the first page of this Remand.


REMAND

The Board notes that the appeal was remanded by the Board in 
March 2001, in part, to ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA) was completed.  See 
March 2001 Remand, p. 6.  The notification and development 
action required by the VCAA is a two-step process.  First, 
the veteran is entitled to notice of the evidence and 
information necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103(a) 


(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the veteran is 
entitled to notice of which information and evidence he was 
to provide VA and which information and evidence VA would 
attempt to obtain on his behalf.  Id.

A review of the record on appeal shows that the veteran on a 
number of occasions was provided notice of the evidence and 
information necessary to substantiate his claims (see RO 
decisions dated in March 1998 and November 1999; statement of 
the cases issued in October 1998 and April 2000; supplemental 
statements of the case issued in December 1999 and June 2002; 
RO letters to the veteran dated in August 1999 and April 
2001; and the Board's Remand dated in March 2001).   However, 
the post-Remand record does not show that the RO provided the 
veteran notice of which information and evidence he was to 
provide VA and which information and evidence VA would 
attempt to obtain on his behalf.  The claims file, in fact, 
reflects no mention of VCAA or its provisions.

Next, the Board notes that the appeal was remanded by the 
Board in March 2001, in part, to obtain a VA examination of 
the veteran in order to obtain medical opinion evidence as to 
the issues on appeal.  See March 2001 Remand, pp. 5-6.  
Specifically, it was requested that 

[t]he veteran . . . be scheduled for a VA 
examination in order to ascertain the 
current severity of his left ear hearing 
loss and otitis media, as well as the 
nature and probable etiology of a 
disorder characterized by dizziness and 
imbalance, if any .  . . The examiner 
should conduct a thorough examination of 
the veteran's left ear and fully describe 
the nature of any impairment attributable 
to otitis media.  The examiner also 
should indicate the proper diagnosis for 
any disorder characterized by dizziness 
and imbalance, and should specifically 
indicate whether there are objective 
findings to support a diagnosis of 
labyrinthitis or vestibular 
disequilibrium.  If any such disability 
is identified, then 

the examiner should opine whether any 
such disability is as likely as not 
related to the service-connected otitis 
media of the left ear.

While a review of the post-Remand record on appeal shows that 
the veteran underwent an ear, nose, and throat (ENT) 
examination, as well as audiological examinations in November 
2001, those examiners did not provide the Board answers to 
all of the above questions. 

Accordingly, given the RO's failure to complete the 
development requested in the March 2001 Remand, the Board 
must once again Remand the case so that the RO may fulfill 
its duty to assist by providing the veteran with the required 
information and obtain the necessary medical opinion 
evidence.  See 38 U.S.C.A. § 5103(a), 5103A(b) (West 2002); 
38 C.F.R. §§ 3.159(b), 19.9 (2002) (a Board Member may: (1) 
Remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken); Chairmen's 
Memorandum No. 01-02-01(9)(c)(4) ("There are still actions 
that must be accomplished at the VA regional office level, 
because the required action takes place there or because 
current law requires it . . . (and this includes) . . . 
[w]here a case requires exceptionally extensive development 
and the [agency of original jurisdiction] has performed 
little or no development."); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Stegall v. West, 11 Vet. App. 268 
(1998) (where the Remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance). 

In addition, as to the claim for an increased rating for left 
ear otitis media, the Board notes that the RO, following the 
veteran's November 2001 VA examinations, granted the veteran 
the maximum schedular disability rating possible under 
38 C.F.R. § 4.87, Diagnostic Code 6200.  See RO decision 
dated in June 2002.  

Nonetheless, because the veteran did not thereafter withdraw 
this issue (see 38 C.F.R. § 20.204(b) (a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision)) and there is a possibility, while 
remote, that the veteran could receive a higher rating based 
on extraschedular considerations (see 38 C.F.R. 
§ 3.321(b)(1)), the issue is likewise remanded for the RO to 
adjudicate the issue of whether the veteran meets the 
criteria for submission 


for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(in an appeal in which the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings).  Further, prior 
to October 7, 1998, the service-connected otitis media 
incorporated hearing loss as part of the condition.  
Effective that date, hearing loss was separately evaluated at 
a noncompensable level.  It is unclear whether the veteran 
intends to pursue a claim for a higher rating for hearing 
loss.  Such has not been fully developed for appellate 
review.  

Lastly, the Board notes that the veteran, following the 
Board's March 2001 Remand, underwent VA ENT and audiological 
examinations in November 2001.  These examination reports 
contain information about the veteran's service connected 
left ear otitis media that was not previously of record.  
Accordingly, because these VA examination reports contain 
pertinent evidence to the veteran's appeal, a remand is also 
required for the issuance of a supplemental statement of the 
case.  38 C.F.R. §§ 19.9, 19.31 (a "Supplemental Statement of 
the Case . . . will be furnished to the appellant . . . when 
additional pertinent evidence is received after a Statement 
of the Case . . . has been issued."). 

Accordingly, the appeal is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Specifically, 
the RO must notify the veteran of which 
information and evidence he needs to 
provide VA and which information and 
evidence VA will attempt to obtain on his 
behalf.  





2.  The veteran should be allowed to 
supplement the record on appeal with any 
relevant medical or other evidence in his 
possession.

3.	The RO should arrange for the November 
2001 ENT examiner to once again review 
the entire claims folder, if 
available.  The 2001 ENT examiner or 
the new examiner should state whether 
they can provide answers to the 
Board's questions without first 
reexamining the veteran.  If so, such 
should be done, and a supplemental 
report made.  If not, the veteran 
should be scheduled for a new ENT 
examination.  Thereafter, after an 
examination of the veteran and a 
review of the record on appeal, the 
examiner must provide answers to the 
following questions:

(i)	what is the current severity of the 
veteran's left ear hearing loss and 
otitis media;
(ii)	does the veteran demonstrate signs 
of dizziness and/or imbalance;
(iii)	if so, what is the nature and 
probable etiology of a disorder 
characterized by dizziness and/or 
imbalance; 
(iv)	what is the nature of any impairment 
attributable to otitis media;
(v)	what is the proper diagnosis for any 
disorder characterized by dizziness 
and/or imbalance;
(vi)	are there objective findings to 
support a diagnosis of labyrinthitis 
or vestibular disequilibrium; and 
(vii)	if labyrinthitis or vestibular 
disequilibrium is diagnosed, are 
they as likely as not related to the 
veteran's service-connected left ear 
otitis media. 




4.  In the event the veteran wishes to 
proceed with the issue of entitlement to 
a compensable rating for left ear hearing 
loss, for the period beginning October 7, 
1998, appropriate development and 
notification should be undertaken, prior 
to adjudication action.  

5.  To help avoid another remand, the RO 
must ensure that the examination report 
requested above complies with the 
instructions set out and that all 
requested development has been completed 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should ensure compliance 
with all relevant provisions of the VCAA.

6.  The RO should undertake any other 
development suggested by the record.  
Thereafter, adjudicatory action should be 
taken on the basis of the entire record 
which action should include a discussion 
of whether the veteran's claim for an 
increased rating for left ear otitis 
media meet the criteria for submission to 
the appropriate official for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action, including 38 C.F.R. 
§ 3.321(b)(1), and all evidence that was 
received by the RO since the issuance of 
the April 2000 statement of the case.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims' folder should be returned to the Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  


Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

